STATE OF MINNESOTA
                                                                      fl October 13, 2016

                                   IN SUPREME COURT                       OmcEGF
                                                                       Arra.u.1ECcuns
                                          A16-0921

In rePetition for Disciplinary Action against
Charles A. Price. a Minnesota Attorney,
Registration No. 008816X.

                                          ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action seeking reciprocal discipline under Rule 12( d), Rules on Lawyers

Professional Responsibility (RLPR), based on an order of the Virginia State Bar

Disciplinary Board suspending respondent Charles A. Price for 3 years. See In rePrice,

No. 14-051-096204,2014 WL 6450327, at *1-2 (Va. State Bar Disciplinary Bd. Sept. 25,

2014) (order). The Virginia suspension was based on Price's admissions that he violated

Va. R. Prof. Conduct 5.5(c), 7.5(a), 8.1, 8.4(a), and 8.4(b) . Price, 2014 WL 6450327, at

*4-5. Respondent failed to file an answer to the petition.

       On June 16. 2016, the Director filed a motion for summary relief.       On July 6,

2016. we deemed the allegations in the petition admitted. See Rule 13(b ), RLPR. We

invited the parties to file memoranda addressing the appropriate discipline; however, only

the Director filed a memorandum on the issue of the appropriate discipline.

       Based upon all the files. records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Charles A. Price is indefinitely suspended from the practice of

law, with no right to petition for reinstatement for 3 years .
      2.     Respondent shall comply with Rule 26. RLPR (requiring notice of

suspens10n to clients. opposing counseL and tribunals). and shall pay $900 in costs

pursuant to Rule 24, RLPR.

      3.     Respondent may petition for reinstatement under Rule 18(a)-(d), RLPR.

Reinstatement is conditioned on successful completion of the written examination that is

required for admission to the practice of law by the State Board of Law Examiners on the

subject of professional responsibility and satisfaction of continuing legal education

requirements under Rule 18( e). RLPR.

      Dated: October 13. 2016                  BY THE COURT:



                                               ~r~A-
                                               Associate 1ustice




                                           2